Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
El Tribunal tiene la incuestionable facultad de interpre-tar estatutos y de pautar normas para regir los procedimien-*670tos ante los tribunales de instancia. En la discusión que man-datoriamente procede previo al ejercicio de estas facultades, nunca se debe perder de vista los efectos —inmediatos y a largo plazo— que las normas resultantes tendrán sobre la profesión legal y nuestra ciudadanía en general. En otras pa-labras, el análisis interpretativo no debe ser mecánico, limi-tado exclusivamente a si la norma en el abstracto es “jurídi-camente correcta”; procede que nos cuestionemos si la misma es sabia y práctica. De no serlo, es mandatorio que “atempere-mos” tal norma.
I
El presente recurso nos brinda la oportunidad de inter-pretar las disposiciones de la Regla 51.8(a) de las Reglas de Procedimiento Civil de 1979, (1) la cual dispone:

51.8. Ventas judiciales

(a) Aviso de venta. Antes de verificarse la venta de los bienes objeto de la ejecución, deberá publicarse la misma por espacio de dos (2) semanas mediante avisos por escrito visiblemente colocados en tres sitios públicos del municipio en que ha de celebrarse dicha venta, tales como la alcaldía, el tribunal y la colecturía. Se publicará, además, dicho aviso en la colecturía y en la escuela publica del lugar de residen-cia del demandado, cuando ésta fuera conocida, o en un dia-rio de circulación general en el Estado Libre Asociado de Puerto Rico, por espacio de dos (2) semanas y por lo menos una vez por semana. El aviso de venta describirá adecuada-mente los bienes a ser vendidos y se referirá sucintamente además, a la sentencia a ser satisfecha mediante dicha venta, con expresión del sitio, día y hora en que habrá de celebrarse la venta. Si los bienes fueren susceptibles de deterioro, el tribunal, a solicitud de parte, podrá reducir el término de *671publicación del aviso a menos de dos (2) semanas. Será nula toda venta judicial que se realice sin dar cumplimiento al aviso de venta en la forma indicada, sin perjuicio de la responsabilidad de la parte que promoviere la venta sin cum-plir con tal aviso. (Énfasis suplido.)
Como podemos notar dicha disposición, respecto a la publi-cación del aviso de subasta, contiene dos requisitos: uno de carácter mandatorio y otro que está redactado en la alterna-tiva. El primero de ellos resulta no sólo de fácil interpreta-ción sino sabio y práctico, dado el objetivo principal de la disposición, cual es, lograr que el mayor número de compra-dores potenciales acuda a la venta. Siempre habrá que fijar el aviso de subasta en tres sitios públicos (tales como la alcaldía, el tribunal y la colecturía) del municipio en que habrá de celebrarse la venta judicial, lo que significa: el pueblo o ciu-dad en que radica el tribunal que ha conocido del caso en particular. Dada la accesibilidad a la venta, los vecinos de dicho municipio que estén interesados, podrán fácilmente acudir a la misma.
El requisito que sí requiere interpretación es el segundo. Una interpretación literal y restrictiva de los términos en que está concebido el mismo nos lleva a la interpretación que adopta una mayoría de este Tribunal en el presente recurso, esto es, que si el demandante conoce la residencia del deman-dado, viene obligado a fijar el aviso de venta en la colecturía y en la escuela pública del municipio donde este último reside. Si, por el contrario, el demandante la desconoce, viene obli-gado entonces a publicar dicho aviso en un diario de circula-ción general.
¿Resulta dicha norma sabia y práctica? Entendemos que respecto a la venta en pública subasta de inmuebles, no lo es. Veamos por qué:
Asumamos que un residente de Ponce es declarado “deu-dor” en un procedimiento ante el Tribunal Superior, Sala de Mayagüez. A requerimiento del demandante y para hacer *672efectiva la sentencia dictada, la Sala de Mayagüez ordena la venta en pública subasta de un inmueble del deudor localizado en Fajardo. Si el demandante conoce la dirección de éste, según la interpretación que de la citada Regla 51.8(a) hace una mayoría del Tribunal en el día de hoy, se tendrán que fijar los avisos de venta en Mayagüez y en Ponce, mas no en Fajardo. Procede que nos preguntemos: ¿habrá muchas per-sonas residentes de Ponce y Mayagüez interesadas en com-prar un inmueble en Fajardo? Dicho de otra forma, ¿acaso no es más lógico y razonable que se fijen los avisos de venta en la colecturía y escuelas públicas de Fajardo por cuanto las personas que más pueden estar interesadas en la compra de un inmueble en Fajardo son precisamente los residentes de dicho pueblo? De estar una persona interesada en adquirir una propiedad inmueble en un municipio en particular, ¿no resulta lo más razonable que acuda a los tablones de edictos de los sitios públicos de dicho municipio? Es por ello que se ha “considerado como altamente deseable que se anuncie la venta de tierra allí donde la tierra radique o en su vecindad”. (Tra-ducción nuestra.) 30 Am. Jur. 2d, Executions, Sec. 324.
A nuestro juicio, el Tribunal incurre en el error señalado por cuanto parte de la premisa —errónea, a nuestro enten-der— de que el propósito de la citada Regla 51.8 (a) es darle “notificación” al dueño-demandado. Es por ello que “exige” que si el demandante conoce la residencia del demandado, aquél viene obligado a fijar el aviso en la colecturía y escuela pública del municipio donde éste resida. Nada más alejado de la realidad y del sentido común.
Aparte de que el hecho de que ello así se haga no ofrece garantía alguna de que el dueño-demandado efectivamente se va a enterar de la venta, y de que dicho razonamiento es con-trario a lo resuelto por este Tribunal en Figueroa v. Banco de San Juan, 108 D.P.R. 680 (1979) —donde resolvimos que “[e]n cuanto al procedimiento de ejecución, nada hay en la ley que exija la notificación al dueño de la propiedad durante *673el trámite post sentencia”— somos del criterio que el verda-dero propósito tras la referida Regla 51.8(a) es el de notifi-car y atraer el mayor número de compradores potenciales al acto de la subasta, fomentando de esa forma la competencia en precio, y evitando así el sacrificio de una propiedad —en perjuicio del dueño— por un precio irrisorio e irrazonable. (2) Ello no se logra fijando los avisos en el municipio donde reside el demandado sino haciéndolo en el municipio donde enclava el inmueble por cuanto ahí es el. lugar donde reside el mayor número de personas que “conocen” el inmueble y que pueden estar realmente interesadas en la compra del mismo.
Esa fue la posición que este Tribunal acogió —interpre-tando un lenguaje similar contenido en el derogado Art. 251 del Código de Enjuiciamiento Civil, 32 L.P.R.A. ant. see. 1132 (3)— hace más de cuarenta y cinco (45) años en Fed*674eral Land Bank v. León, 56 D.P.R. 887 (1940), posición que hoy se revoca expresamente.
No hay duda de que la dificultad con las disposiciones de la Regla 51.8 (a) con la que hoy nos confrontamos viene arras-trándose desde hace muchos años; para ser más exactos, desde que se “adoptaron” los artículos correspondientes de los es-tados de Idaho y California, los cuales se convirtieron en el original Art. 251 del Código de Enjuiciamiento Civil. La “adaptación” que se hizo no fue completa. Así lo reconocimos en el antes citado caso de Mestres v. Díaz Román, 50 D.P.R. 370 (1936). A diferencia, por ejemplo, del artículo de ley de California(4) —donde se distingue entre “propiedad perece-*675dera”, “propiedad personal” y “propiedad inmueble” a ser ejecutada— al redactarse originalmente el citado Art. 251 se “redujo” dicha clasificación a dos grandes grupos: “bienes sujetos a deterioro” y “otra propiedad personal”, omitiéndose las disposiciones respecto a bienes inmuebles, causando ello la dificultad con la que hoy nos confrontamos.
No debemos conformarnos con realizar una interpretación literal y mecánica de una disposición legal que es obviamente defectuosa e incompleta. Somos del criterio que tenemos la obligación de evitar que se siga perpetuando el error. Ello lo podemos lograr, dada la naturaleza de la disposición en con-troversia, poniendo en movimiento el mecanismo para que la misma sea enmendada. En el entretanto, como expresáramos en Asociación de Propietarios v. Santa Bárbara Co., 112 D.P.R. 33, 39 (1982), se hace necesario que “en nuestra fun-ción rectora de interpretación subsanemos el error” promo-viendo el verdadero propósito y objetivo de la disposición en controversia. El Tribunal, mediante la opinión que hoy emite, no cumple a cabalidad con dicha función. Es por ello que disentimos.
HH
Asumiendo, a los fines de la argumentación, que la inter-pretación que hoy hace el Tribunal sea la correcta, estimamos que en protección de los procedimientos llevados a cabo a nivel del tribunal de primera instancia hasta el día de hoy, la norma que se establece mediante la presente decisión debe tener efec-tos prospectivos.
*676Ello es lo más justo. En primer lugar, la citada Regla 51.8(a) no es un modelo de claridad; se presta a confusión y a interpretaciones distintas. Por otro lado, es posible que cientos de nuestros compañeros abogados —confiando en una interpretación distinta basada en lo resuelto en el caso que hoy se revoca de Federal Land Bank v. León, ante— pueden haber aconsejado a sus clientes y/o pueden haber llevado a cabo ejecuciones de sentencia contrarias a lo aquí resuelto. En vista del decreto de nulidad que la citada Regla contiene, dicha situación puede causar una multiplicidad de litigios y anulación de transacciones comerciales ya realizadas, a menos que se decrete que la norma que hoy se establece tenga efectos prospectivos.

(1) La citada disposición no tiene equivalente en las Reglas de Procedi-miento Civil de 1958; procede del derogado Art. 251 del Código de Enjuicia-miento Civil. Éste, por su parte, fue una “adaptación” de la See. 4482 de los Códigos Revisados del Estado de Idaho y de la See. 692 del Código de California. Véase Mestres v. Díaz Román, 50 D.P.R. 370 (1936).


(2)47 Am. Jur. 2d, Judicial Sales, See. 82 et seq.; 30 Am. Jur. 2d, Executions, Sec. 319 et seq.; 60 C.J.S., Judicial Sales, Sec. 10; 33 C.J.S., Executions, Sec. 211.
Como se expresara en Standley v. Knapp, 298 P. 109 (1931), interpre-tando la citada See. 692 del Código de California:
“The obvious purpose of the statute is to give as extended notice as the term ‘public sale’ would demand; to give notice to a sufficient number of people to insure the fairness of the sale and promote competitive bidding.”


(4) E1 cual dispone, en lo pertinente, lo siguiente:
“See. 692. Sale on execution or under power in mortgage or deed of trust; notice
“Before the sale of property on execution or under power contained in any .mortgage or deed of trust, notice thereof must be given as follows:
“1. Perishable property. In case of perishable property: by posting written notice of the time and place of sale in three public places in the city where the property is to be sold, if the property is to be sold in a city, or, if not, then in three public places in the judicial district in which the property is to be sold, for such time as may be reasonable, considering the character and condition of the property.
“2. Personal property, generally. In case of other personal property: by posting a similar notice in three public places in the city where the property is to be sold, if the property is to be sold in a city, or, if not, then in three public places in the judicial district in which the property is to be sold, for not less than five days nor more than 10 days.
“3. Real estate. In case of real property: by posting a similar notice particularly describing the property at least 20 days before date of sale, in one public place in the city where the property is to be sold if the property is to be sold in a city, or, if not, then in one public place in the judicial district in which the property is to be sold and publishing a copy thereof once a week for the same period, in some newspaper of general circulation printed and published in the city in which the property or some part thereof is situated, if any part thereof is situated in a city, if not, then in some newspaper of general circulation printed and published in the judicial district in *675which the property or some part thereof is situated, or, in case no newspaper of general circulation be printed and published in the city or judicial district, as the case may be, in some newspaper of general circulation printed and published in the county. Provided, that where real property is to be sold under power of sale contained in any deed of trust or under power of sale contained in a mortgage a copy of said notice shall be posted in some conspicuous place on the property to be sold, at least 20 days before date of sale.” (Énfasis suplido.) 17 Cal. Code 245 etseq, (1955).